

115 S492 IS: Servicemember Retirement Improvement Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 492IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Cornyn (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow members of the Ready Reserve of a reserve
			 component of the Armed Forces to make elective deferrals on the basis of
			 their service to the Ready Reserve and on the basis of their other
			 employment.
	
 1.Short titleThis Act may be cited as the Servicemember Retirement Improvement Act. 2.Elective deferrals by members of the Ready Reserve of a reserve component of the Armed Forces (a)In generalSection 402(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(9)Elective deferrals by members of Ready Reserve
 (A)In generalIn the case of a qualified ready reservist (other than a specified Federal employee ready reservist) for any taxable year, the limitations of subparagraphs (A) and (C) of paragraph (1) shall be applied separately with respect to—
 (i)elective deferrals of such qualified ready reservist with respect to the Thrift Savings Fund (as defined in section 7701(j)), and
 (ii)any other elective deferrals of such qualified ready reservist. (B)Special rule for Federal employees in the Ready Reserve not eligible to make elective deferrals to a plan other than the Thrift Savings PlanIn the case of a specified Federal employee ready reservist for any taxable year—
 (i)the applicable dollar amount in effect under paragraph (1)(B) for such taxable year shall be twice such amount (as determined without regard to this subclause), and
 (ii)for purposes of paragraph (1)(C), the applicable dollar amount under section 414(v)(2)(B)(i) (as otherwise determined for purposes of paragraph (1)(C)) shall be twice such amount (as determined without regard to this subclause).
 (C)DefinitionsFor purposes of this paragraph— (i)Qualified ready reservistThe term qualified ready reservist means any individual for any taxable year if such individual received compensation for service as a member of the Ready Reserve of a reserve component (as defined in section 101 of title 37, United States Code) during such taxable year.
 (ii)Specified Federal employee ready reservistThe term specified Federal employee ready reservist means any individual for any taxable year if such individual— (I)is a qualified ready reservist for such taxable year,
 (II)would be eligible to make elective deferrals with respect to the Thrift Savings Fund (as defined in section 7701(j)) during such taxable year determined without regard to the service of such individual described in clause (i), and
 (III)is not eligible to make elective deferrals with respect to any plan other than such Thrift Savings Fund during such taxable year..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.